Citation Nr: 0908967	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-32 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance.

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to July 
1971.  He died in May 2001.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Des Moines, 
Iowa.

In July 2007, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2001; the death certificate 
lists the immediate cause of death as invasive pulmonary 
aspergillosis, due to immnosupression, due to renal 
transplant.

2.  At the time of the Veteran's death, service connection 
had not been established for any disability.

3.  The Veteran's renal disease was related to his Type 2 
diabetes mellitus.

4.  Competent evidence establishes a link between the 
Veteran's Type 2 diabetes mellitus and his service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the Veteran had Type 2 diabetes 
mellitus which led to renal disease and resulted in the fatal 
complications that led to the Veteran's death.

In light of the following decision, there is no prejudice to 
the appellant by the Board proceeding with the issue on 
appeal at this time without reviewing the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related to a service-connected 
disability.  To constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.

The Veteran died in May 2001; the death certificate lists the 
immediate cause of death as invasive pulmonary aspergillosis, 
due to immunosupression, due to renal transplant.


An April 2005 supplemental statement of the case contained 
the following language:
We have received information from the 
Service Department through our Personnel 
Information Exchange Service that shows 
[the Veteran] was in Vietnam.  The 
letters you submitted are dated with 
dates that fall in the verified periods.  
Therefore, with service in Vietnam 
verified, we concede exposure to 
herbicides for [the Veteran].

Due to the medical question raised by this appeal, in 
particular, whether the Veteran had Type 2 diabetes mellitus 
during his lifetime, in October 2008 the Board requested an 
opinion from a Veterans Health Administration (VHA) medical 
expert.  

In December 2008 the requested VHA opinion was received by 
the Board, and the medical expert, a VA endocrinologist, 
stated that it was likely that the Veteran had Type 2 
Diabetes Mellitus during his lifetime.

The Board observes that service connection may be presumed 
(under 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e)) for 
residuals of Agent Orange exposure by showing two elements.  
First, a veteran must show service in the Republic of Vietnam 
during the Vietnam War era.  38 C.F.R. § 3.307(a)(6).  
Second, the veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e). The list 
includes diabetes mellitus.  38 C.F.R. § 3.309(e).

The facts in this case show that the Veteran had service in 
the Republic of Vietnam, and the Veteran has been show to 
have had Type 2 diabetes mellitus during his lifetime.  As 
such, the Board finds that the Veteran's Type 2 diabetes 
mellitus was related to his military service.  Moreover, and 
as noted by competent medical evidence of record (including a 
June 1997 private renal transplant progress note) and as 
conceded by VA (in the July 2004 statement of the case), the 
Veteran's renal disease was related to his type 2 diabetes 
mellitus.

In short, the Veteran's diabetes mellitus has been shown to 
be related to his military service, and it has also been 
demonstrated that the Veteran's Type 2 diabetes mellitus, 
which caused the Veteran's end-stage renal disease, 
contributed substantially or materially to cause his death.  
As such, service connection for the cause of the Veteran's 
death is warranted.

While it may be argued that the competent evidence is in 
equipoise as to whether the Veteran had Type 2 diabetes 
mellitus during his lifetime (for example, a September 2002 
VA examiner opined that the Veteran likely had Type I 
diabetes during his lifetime), in such cases, doubt is 
resolved in the appellant's favor.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
granted.


REMAND

The January 2003 rating decision that denied service 
connection for the cause of the Veteran's death also 
determined that the appellant was not eligibility for 
Dependents' Educational Assistance and denied entitlement to 
accrued benefits.  

In February 2004, the appellant submitted a notice of 
disagreement expressing disagreement "on all claims for 
benefits, including . . . education assistance, and accrued 
benefits."  While a statement of the case was issued in July 
2004, it only addressed the claim for service connection for 
the cause of the Veteran's death.  The notice of disagreement 
is timely; however, a statement of the case covering the 
issues of entitlement to educational assistance and accrued 
benefits has not been sent to the appellant.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in these circumstances, where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the agency of original 
jurisdiction to direct that a statement of the case be 
issued.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

The RO or the AMC should issue a 
statement of the case pertaining to the 
issues of eligibility for Dependents' 
Educational Assistance and entitlement to 
accrued benefits, and in connection 
therewith, provide the veteran with the 
requirements to perfect an appeal with 
respect to these issues.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


